Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s submission received by the Office on 02/16/2021. Claims 1-20 have been examined and are pending herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (U.S. Patent Publication 2018/0184049), in view of Stinson et al. (U.S. Patent Publication 2012/0296957).

Regarding claims 8 and 14, Moss discloses:

A medical video distribution system comprising [Figs. 2, 5]: 
a plurality of medical devices that output video data (in at least [0018, 0039, 0041, 0062] cameras, Fig. 2); 
a server device that stores the video data output from the medical devices ([0056, 0057, 0061, 0062] server, and Fig. 4); and one or a plurality of display terminals that receive, and then play, the video data received from the sever device by way of streaming (at least in [0062, 0074] display monitors 112, and Figs. 2, 7A, 7B), 
the display terminal being designed to execute: 
an origin designation process designating one or a plurality of origins of the video data from among the plurality of medical devices (at least in [0018] the technique further includes sending an identity packet in response to receiving a source system identification configuration command from a networked monitor appliance controller. The technique further includes: providing a user interface to user to drag and drop a plurality of icons representing a corresponding plurality of cameras onto the view; [0057] a stream search request (e.g., a request to locate a stream and a media source designator or metadata). The search includes IP address of the source and the MAC address of the source, geo-location (e.g., latitude and longitude) for the source and the type of camera (e.g., manufacturer, SKU, etc.). A user performs a stream search for a given IP address using LIVE as the time. The video stream handles are processed internally by the NMAs 110 and the NMA controllers 120.); 
a layout designation process designating a layout of the video data to be displayed on the display terminal(s) (at least in - Figs. 7A-7E, and Fig. 8 and [0064-0067, 0077, 0078, 0083, 0095, 0116]; [0120] a graphical user interface 800 is used to set up and operate an NMA 110 and control operation of the NMA 110. It is possible to configure the NMA while viewing live stream. User interface 800 includes a views control 802, a layout control 804, a streams control 806, a cell order control 808 and a settings control 810. Here the interface is displaying a four by four cell 812a-812d layout with live images; [0133] layout selection); and 
an correspondence designation process freely designating to which display area(s) the origin(s) having been designated by the origin designation process to be correlated, out of one or a plurality of display areas contained in the layout designated by the layout designation process, in response to an user's operation (at least in [0120] a graphical user interface 800 is used to set up and operate an NMA 110 and control operation of the NMA 110. It is possible to configure the NMA while viewing live stream. User interface 800 includes a views control 802, a layout control 804, a streams control 806, a cell order control 808 and a settings control 810. Here the interface is displaying a four by four cell 812a-812d layout with live images), 
and, 
the server device being designed to execute: 
an editing process editing the video data output from the origin(s) designated by the origin designation process, on a basis of the correspondence designated by the correspondence designation process, in the display area(s) contained in the layout designated by the layout designation process (at least in [0133] FIG. 10 is a screen shot 1000 of a graphical user interface showing a networked monitor appliance including cell order and digital signage display in certain cells, here 812a. Also displayed is an activity log 1010. FIG. 11 is a screen shot 1100 of a graphical user interface used to set up layouts on a view. The user can select one of several default layouts 1112a-1112n. Here layout 1112m, a three by three layout is selected and the current video streams are displayed. FIG. 12 is a screen shot 1200 of a graphical user interface used to set up a cell order on a view. The user can use drag and drop operations to re-label the cells to change cell display order. The user can select edit mode 1204, use default order 1206 and can save all changes 1208); 
and 
a first distribution process streaming the video data having been edited by the editing process towards the display terminal(s) ([0133] a three by three layout is selected and the current video streams are displayed), and, 
when there is a single origin designated by the origin designation process, the server device assigns, in the editing process, a single video data output from the designated origin to the display area contained in the designated layout, and streams in the first distribution process the single video data towards the display terminal ([0009] at least one view and at least one video display request, receive at least one incoming video stream from at least one video stream source in response to the at least one video display request, at least one video display monitor coupled to the view scheduler and the view scheduler and the rules engine specify operation of the networked monitor appliance in processing the at least one incoming video stream and displaying corresponding video content), 
and,
when there are plurality of origins designated by the origin designation process. the server device synthesizes, in the editing process, a plurality of video data output from the origins to produce a single synthesized video data having a data volume nearly equal to that of the single video data streamed when there were a single origin designated by the origin designation process, and streams in the first distribution process the single synthesized video data towards the display terminal(s) (in at least [0004] the multiple streams of video from the multiple sources are multiplexed into a single stream to be displayed and arranged onto the display of the NMA). 
On page [0015] of the instant specification, it cites “Moreover, the articles composing the medical devices in the present invention are not always necessarily devices which are applicable solely to medical purposes, but may be devices which are applicable to other purposes”. In Moss’ disclosure, cameras and other audio/video devices are used to capture images of the surrounding environment just as the camera devices described in the instant specification.
From an analogous art, Stinson is combined, to disclose the “medical” component of the Applicant’s invention. Stinson discloses a control system for a video distribution network including a plurality of audio/video and environmental devices, a server and a client system within a medical environment. 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Moss and Stinson, for the purpose of providing user control of a plurality of audio/video and environmental devices through a client system and a server, and receive the audio/video signal outputted from any one of the plurality of audio/video and environmental devices.

Regarding claims 9 and 14, Moss-Stinson discloses:
when the user freely designated a single display area in the layout of the single synthesized video data being played on the display terminal(s), the server device executes a second distribution process reading the video data output from the origins correlated to the display area(s) freely specified by the user,
and streaming the video data towards the display terminal(s), and wherein, the second distribution process has a traffic of the streaming, nearly equal to a traffic of the streaming in the first distribution process. Whether a single streaming origin device displayed or multiple streaming origin displayed in different areas (user-defined) of a single screen, a multiplexer generally allows multiple signal streams to travel on the same communication channel for increased efficiency. Multiplexer 36, [0004].Regarding claim 10, Moss-Stinson discloses:
wherein the server device adds, in the editing process, an indication that represents an identification information specified to each origin by the origin designation process, to each of the display areas contained in the layout specified by the layout designation process. In Moss, figs. 7A and [0062] Media source designators uniquely identify media producers such as cameras. The identification is generated by the NMA controller 120 and includes enough information to uniquely specify a media stream.Regarding claim 11, Moss-Stinson discloses:
wherein the number of the display area(s) contained in the layout, designatable by the layout designation process. does not depend on the number of medical device(s) designated by the origin designation process. In Moss [0074] The display screen is a limited spatial resource, so rules in the NMA 110 exist to allow the NMA 110 to prioritize handling requests. Depending on configuration, these rules include growing the number of display cells, carouseling multiple streams in a cell and using stream priority to determine which streams are displayed. [0119] there are various ways to control the placement and display of incoming streams into one or more cells and the number of cells in a view can grow or shrink. Stinson [0052, 0053] and fig. 8.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moss et al. (U.S. Patent Publication 2018/0184049), in view of Stinson et al. (U.S. Patent Publication 2012/0296957), in further view of Mitchell et al. (U.S. Patent Publication 2012/0225506).

Regarding claim 12, Moss-Stinson fail to explicitly disclose:
wherein the number of the display area(s) contained in the layout, designatable by the layout designation process, can exceed the number of the medical devices designated by the origin designation process. 
However, in an analogous art, Mitchell discloses:
wherein the number of the display area(s) contained in the layout, designatable by the layout designation process, can exceed the number of the medical devices designated by the origin designation process ([0051] three devices are shown, but any number of devices may be provided up to ‘N’, representing any number of devices available within a room; [0041] Although four cameras are depicted in the room 160, any number of cameras from one camera to tens or hundreds of cameras can be employed to establish a virtual presence).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Moss-Stinson with Mitchell, for the purpose of establishing a virtual presence by a plurality of cameras in a room (such as an operating room [0007].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/           Examiner, Art Unit 2421                                                                                                                                                                                             
/NATHAN J FLYNN/           Supervisory Patent Examiner, Art Unit 2421